L. HAND, Circuit Judge
(dissenting).
The order appealed from, authorized “examinations under Section 7 and Section 21”. In form, therefore, it may be said to have authorized two examinations, and that the motion to correct it presented a real controversy. I do not think that it did in substance. To strike out the examination under § 7(9), left that under § 21a, and .there is no difference that I can find between the scope of the two. True, the language defining them is different, but I am speaking of their actual scope in application. I cannot therefore see any reason for entertaining the motion; it presented a moot question. If there turns out to be any difference between the two examinations, it will be time enough to raise the point when that appears; but, as this record comes to us, I think that the whole discussion is academic, and that we should .dismiss the appeal.